Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Communication
1.	This office Action is in response to a communication received on June 16, 2021.
Claims 27-30 and 32-42 are pending in this application.

Terminal Disclaimer
2.	An electronic terminal disclaimer was submitted and approved on 08/23/2022.

Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner had contacted applicant’s representative and authorization for this examiner's amendment was given by the applicant's representative Brian Rosenbloom (Reg. No. 41,276), on 08/16/2022.

Amendments to the Claims

This listing of the following claims replaces all prior versions and listings of claims in the application:

1-26. (Cancelled)

27. (Currently Amended) A method comprising:
a helper receiving from a player a first request for a first particular segment of a media item, wherein the media item comprises a first segment group (S1) comprising a first ordered set of N segments S11 to S1N and a second segment group (S2) comprising a second ordered set of N segments S21 to S2N, and the first particular segment is segment S1i, where i > 0 and i ≤ N; and
as a result of receiving the request for the first particular segment, the helper performing a cache building process that comprises: 
the helper transmitting to the server a second request for a second particular segment of the media item, wherein the second particular segment is either segment S1i+j or S2i+j, where j ≥ 2 and j ≤ (N - i);
the helper receiving the second particular segment from the server; and
the helper storing in a local cache the second particular segment after receiving the second particular segment from the server, wherein 
the cache building process further comprises, prior to transmitting to the server the request for the second particular segment of the media item, the helper selecting a segment quality level, wherein second particular segment of the media item has a quality level equal to the selected segment quality level.

28. (Previously Presented) The method of claim 27, further comprising:
after storing the second particular segment in the local cache, the helper receiving from the player a second request, wherein the second request is a request for the second particular segment; and
the helper, in response to receiving from the player the second request for the second particular segment, retrieving the second particular segment from the local cache and providing the second particular segment to the player.

29. (Previously Presented) The method of claim 27, further comprising:
after storing the second particular segment in the local cache, the helper receiving from the player a second request, wherein the second request is a request for a third particular segment comprising the same media content as the second particular segment, but having a different segment quality level than the second particular segment; and
the helper, in response to receiving from the player the request for the third particular segment, retrieving the second particular segment from the local cache and providing the second particular segment to the player.

30. (Previously Presented) The method of claim 27, further comprising:
as a result of receiving the first request for the first particular segment, the helper transmitting to a server a request for the first particular segment;
the helper receiving the first segment from the server; and
the helper providing the first segment to the player after receiving the first segment from the server.

31. 

32. (Currently Amended) The method of claim 27, wherein selecting the segment quality level comprises selecting the segment quality level based on a determined quality of a communication channel that is used to receive the second particular segment.

33. (Previously Presented) The method of claim 27, further comprising, prior to receiving the request for the first particular segment:
the helper receiving, from the media player, a request for a manifest file for the media item;
the helper transmitting a request for the manifest file;
the helper receiving the manifest file;
the helper modifying the received manifest file to produce a modified manifest file; and
the helper responding to the request from the media player for the manifest file by providing to the media player the modified manifest file. 

34. (Previously Presented) The method of claim 33, wherein the modified manifest file instruct the media player to send all segment requests to the helper.

35. (Previously Presented) The method of claim 27, wherein the cache building process further comprises, prior to transmitting to the server the request for the second particular segment of the media item, the helper determining that the second particular segment is a first segment of an advertisement.

36. (Previously Presented) The method of claim 35, wherein the cache building process further comprises:
the helper determining that a third particular segment is a second segment of the advertisement;
the helper transmitting to the server a request for the third particular segment of the media item, wherein the third particular segment is either segment S1i+j+1 or S2i+j+1;
the helper receiving the third particular segment from the server;
the helper storing in the local cache the third particular segment after receiving the third particular segment from the server.

37. (Currently Amended) An apparatus, the apparatus comprising:
memory storing instructions for implementing a helper; and
processing circuitry for executing the instructions, wherein the helper is configured to:
receive from a player a first request for a first particular segment of a media item, wherein the media item comprises a first segment group (S1) comprising a first ordered set of N segments S11 to S1N and a second segment group (S2) comprising a second ordered set of N segments S21 to S2N, and the first particular segment is segment S1i, where i > 0 and i ≤ N; and
as a result of receiving the request for the first particular segment, perform a cache building process that comprises: 
transmitting to the server a second request for a second particular segment of the media item, wherein the second particular segment is either segment S1i+j or S2i+j, where j ≥ 2 and j ≤ (N - i);
receiving the second particular segment from the server; and
storing in a local cache the second particular segment after receiving the second particular segment from the server, wherein
the cache building process further comprises, prior to transmitting to the server the request for the second particular segment of the media item, the helper selecting a segment quality level, wherein second particular segment of the media item has a quality level equal to the selected segment quality level.

38. (Previously Presented) The apparatus of claim 37, wherein the helper is further configured to:
in response to receiving from the player a request for the third particular segment, retrieving the second particular segment from the local cache and providing the second particular segment to the player, wherein
the third particular segment comprises the same media content as the second particular segment, but the third particular segment has a different segment quality level than the second particular segment.

39. (Currently Amended) The apparatus of claim 37, wherein

selecting the segment quality level comprises selecting the segment quality level based on a determined quality of a communication channel that is used to receive the second particular segment.

40. (Previously Presented) The apparatus of claim 37, wherein the helper is further configured to:
transmit a request for a manifest file for the media item in response to receiving, from the media player, a request for the manifest file for the media item;
after receiving the manifest file, modify the received manifest file to produce a modified manifest file; and
respond to the request from the media player for the manifest file by providing to the media player the modified manifest file, wherein 
the modified manifest file instruct the media player to send all segment requests to the helper.

41. (Previously Presented) The apparatus of claim 37, wherein the cache building process further comprises, prior to transmitting to the server the request for the second particular segment of the media item, the helper determining that the second particular segment is a first segment of an advertisement.

42. (Previously Presented) The method of claim 35, wherein the cache building process further comprises:
the helper determining that a third particular segment is a second segment of the advertisement;
the helper transmitting to the server a request for the third particular segment of the media item, wherein the third particular segment is either segment S1i+j+1 or S2i+j+1;
the helper receiving the third particular segment from the server;
the helper storing in the local cache the third particular segment after receiving the third particular segment from the server.














43-46. (Cancelled)

Reasons for allowance
4	The following is an Examiner's statement of reasons for allowance:
This application is a continuation application and claims priority under 35 U.S.C. § 120 to U.S. Patent Application No. 17/151,037, filed on January 15, 2021 which is divisional application and claims priority under 35 U.S.C. §120 to U.S. Patent Application No. 17/018,836, filed September 11, 2020. This application is entitled to the benefit of the filing date of U.S. Patent Application No. 17/018,836, filed September 11, 2020. The entire content of the prior applications is incorporated herein by reference in their entity.
The examiner conducted a completed search of available patent literature and non-patent literature. The Applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). In interpreting the current claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior arts that were found during searching of patent literature and non-patent literature, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
5.       Claims 27-30 and 32-42 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571)270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM A RAHMAN/Primary Examiner, Art Unit 2458